internal_revenue_service number release date index number ----------------------- ---------------------------------------------------------- --------------------------------- ------------------------------- in re -------------------------------------- ----------------------- --------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------- telephone number --------------------- refer reply to cc psi b07 plr-134673-04 date date ------------------------------------------------------ ---------- ----------------------- ------------- ------------------------------ -------------------------- ----------------------- ----------------------------------------- ----------------------- ---------------------------------------- -------------------------------------- ----------------------- ----------------------------- ------------------------------------------------------ legend legend taxpayer ---------------------------------------------------------------------------------------------------------------- state partner a partner b partner c partner d partner e partner f parent company a ------------------------------------------------------------------------------------------------------------- company b date date date date date x tons y primary chemical reagent alternative chemical reagents dear ---- ----------------------- ---------------------------- ----------------------- -------------------------- ------------------------- ------------------- ---------------------- ----------------------- ------ --------- --------------------------------------------- --------------------------- plr-134673-04 this letter responds to your date request submitted on behalf of partner f for rulings under sec_29 of the internal_revenue_code on date taxpayer received plr-107568-99 private_letter_ruling which ruled on similar issues addressed by this letter partner f seeks a confirmation of the rulings in light of certain changed circumstances including the use of a different chemical reagent in taxpayer's three synthetic_fuel facilities facilities and the purchase of interests in taxpayer by partner e and partner f all as described in the ruling_request taxpayer is a state limited_liability limited_partnership classified as a partnership for federal tax purposes immediately prior to the consummation of the transactions described below all of the interests in taxpayer were owned by partner a partner b partner c and partner d taxpayer is the assignee of three contracts dated date for the construction of the facilities that produce a solid synthetic_fuel from coal product using the process described below each of the facilities consists of a single production line comprised of a twin roll briquetter which is fed by its associated mixing and blending equipment taxpayer has owned and operated the facilities in the same location since the time each facility was first placed_in_service during that period taxpayer has repaired and replaced certain parts in the facilities as part of the regular upkeep and maintenance of the facilities on date taxpayer and the service entered into a closing_agreement as part of a voluntary pre-filing agreement pursuant to which the service and taxpayer agreed among other things that each of the facilities was originally placed_in_service after date and before date in accordance with paragraphs a and b of sec_29 taxpayer has entered into a contract with partner d pursuant to which such company has agreed to procure coal feedstock on behalf of taxpayer as necessary to satisfy its requirements to produce product in exchange taxpayer will pay a fee under that contract that is determined by reference to the tons of coal feedstock so procured together with reimbursements for certain costs incurred in connection with procuring and transporting such coal feedstock taxpayer has also entered into agreements with partner d pursuant to which such company will be responsible for the day-to-day operation and maintenance of the facilities and will act as an exclusive agent to market product to unrelated parties on behalf of taxpayer as compensation_for such services taxpayer will pay fees under such agreements determined by reference to the tons of product produced and sold from the facilities together with reimbursements for certain expenditures incurred in connection therewith taxpayer has supplied a detailed description of the process employed at the facilities process and the chemical reagents used in the process for the production of product as described the facilities and the process implemented in the facilities including the primary chemical reagent and alternative chemical reagents meet the requirements of revproc_2001_34 2001_22_irb_1293 further recognized experts in coal combustion chemistry and analysis performed numerous tests on the coal used at the facilities and have submitted reports concluding that significant chemical changes take plr-134673-04 place with the application of the process and the chemical reagents described in taxpayer’s ruling_request to the coal on date partner e and partner f purchased separate interests in taxpayer from partner d pursuant to purchase agreements pursuant to those agreements partner e and partner f will make fixed and contingent payments to partner d taxpayer represents that based on the estimated annual production of x tons of product per year and applying the discount rate of y the net present_value of the contingent payments to be made to partner d under each purchase agreement will be less than percent of the total payments made to partner d under each purchase agreement the partnership_agreement of taxpayer was amended and restated to reflect these transactions and certain agreements among the partners pursuant to the partnership_agreement each of the partners will make periodic capital contributions to enable taxpayer to pay its operating costs and other obligations the partnership_agreement sets forth each partner’s percentage interest in gross_income the sale of synthetic_fuel and establishes a ceiling on the amount of capital contributions that partner e and partner f are required to make to the taxpayer the ceiling on capital contributions will not affect the percentage interests of the partners the rulings issued in the private_letter_ruling that you wish to be reconfirmed in this private_letter_ruling are as follows because the facilities were placed_in_service prior to date within the meaning of sec_29 relocation of a facility to a different location after date or replacement of parts of any facility after that date will not result in a new placed_in_service_date for that facility for purposes of sec_29 provided that the fair_market_value of the original property is more than twenty percent of such facility’s total fair_market_value immediately following the relocation or replacement the sec_29 credit attributable to taxpayer may be allocated to the partners of taxpayer in accordance with the partners’ interest in taxpayer when the credit arises for the sec_29 credit a partner’s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel production of qualified_fuel from the facilities will be attributable solely to taxpayer within the meaning of sec_29 entitling taxpayer to the sec_29 credit for qualified_fuel from the facilities that is sold to an unrelated_person any termination of the taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons taxpayer with the use of the process and reagents described in taxpayer’s ruling_request including the alternative chemical reagents will produce a qualified_fuel within the meaning of sec_29 plr-134673-04 the changes in facts since the issuance of the private_letter_ruling include the use of different chemical reagents and the separate purchases of interests in taxpayer by each of partner e and partner f the above rulings are not affected by the changed facts ruling_request and sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer the credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold sec_29 defines qualified_fuels to include liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks in revrul_86_100 1986_2_cb_3 the internal_revenue_service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the term under sec_29 former sec_48 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel revrul_86_100 notes that both sec_29 and former sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production under sec_1_48-9 of the income_tax regulations a synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it coal is an alternate_substance under sec_1_48-9 consistent with its private_letter_ruling practice that began in the mid 1990’s the service in revproc_2001_30 provided that taxpayers must satisfy certain conditions in order to obtain a letter_ruling that a solid fuel other than coke produced from coal is a qualified_fuel under sec_29 revproc_2001_30 as modified by revproc_2001_34 2001_1_cb_1293 the revenue_procedure requires taxpayers to present evidence that all or substantially_all of the coal used as feedstock undergoes a significant chemical change to meet this requirement and obtain favorable private letter rulings taxpayers provided expert reports asserting that their processes resulted in a significant chemical change in announcement 2003_30_irb_222 the service announced that it was reviewing the scientific validity of test procedures and results presented of significant chemical change in expert reports in announcement i r b the service announced that it had determined that the test procedures and results used by taxpayers were scientifically valid if the procedures were applied in a consistent and unbiased manner however the service concluded that the processes approved under its long standing ruling practice and as set forth in revproc_2001_30 did not produce the level of chemical change required by sec_29 nevertheless the service announced that it recognized that many taxpayers and their investors have relied on its long standing ruling practice to make investments therefore the service announced plr-134673-04 that it would continue to issue rulings on significant chemical change but only under the guidelines set forth in revproc_2001_30 as modified by revproc_2001_34 this ruling is provided to taxpayer and its partners consistent with announcement and the service’s long standing ruling practice accordingly based on the expert test results submitted by taxpayer and its partners we conclude that the synthetic_fuel produced at the facilities using the described process and specified chemical reagents including the alternative chemical reagents is a solid synthetic_fuel produced from coal constituting a qualified_fuel within the meaning of sec_29 because taxpayer will own the facilities and operate and maintain the facilities through its agent we conclude that taxpayer will be entitled to the sec_29 credit for the production of the qualified_fuel from the facilities that is sold to an unrelated_person ruling_request sec_29 allows a credit for qualified_fuels sold by the taxpayer to an unrelated_person during the taxable_year the production of which is attributable to the taxpayer sec_7701 provides that taxpayer means any person subject_to any internal revenue tax generally under sec_7701 the term person includes an individual a_trust estate partnership_association company or corporation sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of income gain loss deduction or credit to the extent provided by regulations prescribed by the secretary sec_1_702-1 provides that the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 provides that allocations of tax_credits and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners' capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 and the tax_credits and tax_credit recapture must be allocated in accordance with the partners' interests in the partnership as of the time the tax_credit or credit recapture arises if a partnership expenditure whether or not deductible that gives rise to a tax_credit in a partnership_tax_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the plr-134673-04 year then the partners' interests in the partnership with respect to such credit or the cost giving rise to it are in the same proportion as the partners' respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example identical principles apply in determining the partners' interests in the partnership with respect to tax_credits that arise from receipts of the partnership whether or not taxable based on the information submitted and the representations made we conclude that the sec_29 credit attributable to taxpayer may be allocated to the partners of taxpayer in accordance with the partners' interests in taxpayer when the credit arises for the allocation of the sec_29 credit a partner's interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel ruling_request to qualify for the sec_29 credit taxpayer's facilities must be placed-in-service before date pursuant to a binding written contract in effect before date while sec_29 does not define placed-in-service the term has been defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed-in-service in the taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function sec_1_167_a_-11 and sec_1_46-3 of the income_tax regulations placed-in-service has consistently been construed as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit see revrul_76_256 1976_2_cb_46 as discussed above taxpayer and the service entered into a closing_agreement as part of a voluntary pre-filing agreement pursuant to which the service and taxpayer agreed among other things that each of the facilities was originally placed_in_service after date and before date in accordance with paragraphs a and b of sec_29 revrul_94_31 1994_1_cb_16 concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind the credit is based on the amount of electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year revrul_94_31 holds that for purposes of sec_45 a facility qualifies as originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property included in the facility plus the value of the used_property revrul_94_31 describes a windfarm that consists of an array of wind turbines towers pads transformers roadways fencing on-site power collection systems and monitoring and meteorological equipment notwithstanding that the windfarm consisted of all of these items the ruling concludes that the facility for purposes of sec_45 is confined to the property on the windfarm necessary for the production of electricity from wind_energy emphasis added the present situation is similar to revrul_94_31 thus for purposes of determining a facility’s total fair_market_value at the time of relocation or replacement the facility consists of the process equipment directly necessary for the production of the qualified_fuel starting at the immediate input plr-134673-04 of the coal and chemical reagents to the pug mills or mixers including any coal hoppers and reagent tanks directly feeding the pug mills or mixers through the output from the briquetters or other forming equipment including output hoppers if any hence the facility's total fair_market_value includes the process equipment such as pugmills or mixers the briquetters or other forming equipment the equipment necessary to interconnect such equipment the electrical instrumentation control systems and auxiliaries related to such equipment including the structures that house such electrical instrumentation and control systems the foundation platform s for the above- referenced equipment and an appropriate allocation of the engineering project management overhead and other costs assignable to the relocation of such equipment and construction the facility's total fair_market_value does not include costs associated with the purchase and installation of equipment that supports the operation of the facility but is not directly necessary for the production of the qualified_fuel such as coal beneficiation or preparation equipment eg crushers screens dryers or scales other material handling or conveying equipment eg stacking tubes transfer towers storage bunkers mobile equipment or conveyors certain site improvements eg fencing lighting earthwork paving separate office and bathhouse trailers for facility personnel and buildings if a building for purposes of sec_168 of the code sampling and quality control are necessary for operational control of a production facility however a particular type of sampling equipment generally is not necessary for the production of qualified_fuel thus the costs of sampling equipment are excluded from the facility's total fair_market_value unless the particular sampling equipment is necessary for operational control of the facility consistent with the holding in revrul_94_31 because taxpayer's facilities were placed_in_service prior to date within the meaning of sec_29 relocation of a facility to a different location or replacement of part of a facility after date will not result in a new placed_in_service_date for the facility for purposes of sec_29 provided the fair_market_value of the original property is more than percent of the facility's total fair_market_value at the time of relocation or replacement the cost of the new equipment included in the facility plus the value of the used_property ruling_request sec_708 provides that a partnership shall be considered as terminated if within a twelve-month period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits sec_1_708-1 provides that if a partnership is terminated by a sale_or_exchange of an interest the following is deemed to occur the partnership contributes all of its assets and liabilities to a new partnership in exchange for an interest in the new partnership and immediately thereafter the terminated partnership distributes interests in the new partnership to the purchasing partner and the other remaining partners in proportion to their respective interests in the terminated partnership in liquidation of the terminated partnership either for the continuation of the business by the new partnership or for its dissolution and winding up sec_1_708-1 applies to terminations of partnerships under sec_708 occurring on or after date taxpayer with the use of the process and reagents described in taxpayer’s ruling_request including the alternative chemical reagents will produce a qualified_fuel within the meaning of sec_29 plr-134673-04 as discussed above the placed-in-service deadline in sec_29 and sec_29 must be read as applying to when the facility is first placed_in_service within the applicable dates the placed-in-service deadlines contained in sec_29 and sec_29 focus on the facility and not the taxpayer owning the facility accordingly the determination of whether a facility has satisfied the placed-in-service deadline under sec_29 and sec_29 is made by reference to when the facility is first placed_in_service not when the facility is placed_in_service by a transferee taxpayer therefore we conclude that a termination of taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons conclusions accordingly we conclude as follows the conclusions drawn and rulings given in this letter are subject_to the requirements that the taxpayer i maintain sampling and quality control procedures that conform to astm or other appropriate industry guidelines at the facility that is the subject of this letter ii obtain regular reports from independent laboratories that have analyzed the fuel produced in such facility to verify that the coal used to produce the fuel undergoes a significant chemical change and iii maintain records and data underlying the reports because the facilities were placed_in_service prior to date within the meaning of sec_29 relocation of a facility to a different location after date or replacement of parts of any facility after that date will not result in a new placed_in_service_date for that facility for purposes of sec_29 provided that the fair_market_value of the original property is more than twenty percent of such facility’s total fair_market_value immediately following the relocation or replacement the sec_29 credit attributable to taxpayer may be allocated to the partners of taxpayer in accordance with the partners’ interest in taxpayer when the credit arises for the sec_29 credit a partner’s interest in taxpayer is determined based on a valid allocation of the receipts from the sale of the sec_29 qualified_fuel any termination of the taxpayer under sec_708 will not preclude the reconstituted partnership from claiming the sec_29 credit on the production and sale of synthetic_fuel to unrelated persons production of qualified_fuel from the facilities will be attributable solely to taxpayer within the meaning of sec_29 entitling taxpayer to the sec_29 credit for qualified_fuel from the facilities that is sold to an unrelated_person plr-134673-04 that taxpayer obtains from independent laboratories including raw ftir data and processed ftir data sufficient to document the selection of absorption peaks and integration points except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2004_1 2004_1_irb_1 however when the criteria in section dollar_figure of revproc_2004_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to partner f cc s joseph h makurath senior technician reviewer branch office of associate chief_counsel passthroughs special industries sincerely
